Title: From Benjamin Franklin to William Franklin, 13 March 1768
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, March 13, 1768.
I have received all together your letters of January 6, 21, and 22: it had been a great while that I had not heard from you.
The purpose of settling the new colonies seems at present to be dropped, the change of American administration not appearing favourable to it. There seems rather to be an inclination to abandon the posts in the back country as more expensive than useful; but counsels are so continually fluctuating here, that nothing can be depended on. The new secretary, my Lord Hillsborough is I find of opinion that the troops should be placed, the chief part of them, in Canada and Florida, only three battalions to be quartered in New York, New Jersey, and Pennsylvania; and that forts Pitt, Oswego, Niagara, &c. should be left to the colonies to garrison and keep up if they think it necessary for the protection of their trade, &c. Probably his opinion may be followed if new changes do not produce other ideas. As to my own sentiments, I am weary of suggesting them to so many different inattentive heads, though I must continue to do it while I stay among them. The letters from Sir William Johnson relating to the boundary were at last found,  and orders were sent over about Christmas for completing the purchase and settlement of it. My Lord H. has promised me to send duplicates by this packet, and urge the speedy execution, as we represented to him the danger that these dissatisfactions of the Indians might produce a war. But I can tell you there are many here to whom the news of such a war would give pleasure; who speak of it as a thing to be wished; partly as a chastisement to the colonies, and partly to make them feel the want of protection from this country, and pray for it. For it is imagined that we could not possibly defend ourselves against the Indians without such assistance, so little is the state of America understood here.
My Lord H. mentioned the Farmer’s letters to me, said he had read them, that they were well written, and he believed he could guess who was the author, looking in my face at the same time as if he thought it was me. He censured the doctrines as extremely wild, &c. I have read them as far as No. 8. I know not if any more have been published. I should have thought they had been written by Mr. Delancey, not having heard any mention of the others you point out as joint authors. I am not yet master of the idea these and the New England writers have of the relation between Britain and her colonies. I know not what the Boston people mean by the “subordination” they acknowledge in their Assembly to Parliament, while they deny its power to make laws for them, nor what bounds the Farmer sets to the power he acknowledges in Parliament to “regulate the trade of the colonies,” it being difficult to draw lines between duties for regulation and those for revenue, and if the Parliament is to be the judge, it seems to me that establishing such principles of distinction will amount to little. The more I have thought and read on the subject the more I find myself confirmed in opinion, that no middle doctrine can be well maintained, I mean not clearly with intelligible arguments. Something might be made of either of the extremes; that Parliament has a power to make all laws for us, or that it has a power to make no laws for us; and I think the arguments for the latter more numerous and weighty than those for the former. Supposing that doctrine established, the colonies would then be so many separate states, only subject to the same King, as England and Scotland were before the Union. And then the question would be, whether a union like that with Scotland would or would not be advantageous to the whole. I should have no doubt of the affirmative, being fully persuaded that it would be best for the whole, and that though particular parts might find particular disadvantages in it, they would find greater advantages in the security arising to every part from the increased strength of the whole. But such union is not likely to take place while the nature of our present relation is so little understood on both sides the water, and sentiments concerning it remain so widely different. As to the Farmers’ combating, as you say they intend to do, my opinion that the Parliament might lay duties though not impose internal taxes, I shall not give myself the trouble to defend it. Only to you, I may say, that not only the Parliament of Britain, but every state in Europe claims and exercises a right of laying duties on the exportation of its own commodities to foreign countries. A duty is paid here on coals exported to Holland, and yet England has no right to lay an internal tax on Holland. All goods brought out of France to England, or any other country, are charged with a small duty in France, which the consumers pay, and yet France has no right to tax other countries. And in my opinion the grievance is not that Britain puts duties upon her own manufactures exported to us, but that she forbids us to buy the like manufactures from any other country. This she does however in virtue of her allowed right to regulate the commerce of the whole empire, allowed I mean by the Farmer, though I think whoever would dispute that right might stand upon firmer ground and make much more of the argument: but my reasons are too many and too long for a letter.
Mr. Grenville complained in the House that the Governor of New Jersey, New Hampshire, East and West Florida, had none of them obeyed the orders sent them to give an account of the manufactures carried on in their respective provinces. Upon hearing this I went, after the House was up and got a sight of the reports made by the other governors. They are all much in the same strain, that there are no manufactures of any consequence; in Massachusetts, a little coarse woollen only made in families for their own wear: glass and linen have been tried and failed. Rhode Island, Connecticut, and New York, much the same. Pennsylvania has tried a linen manufactory but it is dropped, it being imported cheaper; there is a glass-house in Lancaster county, but it makes only a little coarse wear for the country neighbours. Maryland is clothed all with English manufactures. Virginia the same, except that in their families, they spin a little cotton of their own growing. South Carolina and Georgia none. All speak of the dearness of labour that makes manufactures impracticable. Only the Governor of North Carolina parades with a large manufacture in his country that may be useful to Britain of pine boards; they having fifty saw mills on one river. These accounts are very satisfactory here, and induce the parliament to despise and take no notice of the Boston resolutions. I wish you would send your account before the meeting of next parliament. You have only to report a glass-house for coarse window glass and bottles, and some domestic manufactures of linen and woollen for family use that do not half clothe the inhabitants, all the finer goods coming from England and the like. I believe you will be puzzled to find any other, though I see great puffs in the papers.
The parliament is up and the nation in a ferment with the new elections. Great complaints are made that the natural interests of country gentlemen in their neighbouring boroughs, is overborne by the monied interest of the new people who have got sudden fortunes in the Indies, or as contractors, &c. £4000 is now the market price for a borough. In short this whole venal nation is now at market, will be sold for about Two Millions; and might be bought out of the hands of the present bidders (if he would offer half a million more) by the very devil himself.
I shall wait on Lord H. again next Wednesday on behalf of the sufferers by Indian and French depredations to have an allowance of lands out of any new grant made by the Indians so long solicited (and perhaps still to be solicited) in vain: I am your affectionate father,
B. Franklin.

I dined yesterday with General Monckton, Major Gates, Colonel Lee, and other officers who have served in, and are friends of America. Monckton enquired kindly after your welfare.

